DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-4, 6-11, 13, 15, 17-18, 20-21, and 23-24 in the reply filed on 11/15/2021 is acknowledged. Additionally, applicant’s election of the following species is acknowledged:
Administering a polynucleotide encoding a YAP polypeptide (claims 1 and 3)
Epoxysuccinyl based compounds as the species of cathepsin B inhibitor (claim 8)
E64d as the species of Epoxysuccinyl base compounds (claim 9)
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 5 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2021. 
Applicants noted in their species election that species 3 and 4 of group (i) which were “increasing the expression of a YAP polypeptide” and “increasing the activity of YAP polypeptide”, respectively, are more appropriately considered as functional properties associated with the administration of a polynucleotide encoding a YAP polypeptide or the administration of a YAP polypeptide rather than the discrete species. This argument is not found persuasive. While the administration of a polynucleotide encoding YAP would result in the increased expression of YAP, it is not the only means for doing so. YAP expression could also be increased by administering compositions 
After further search and consideration, the examiner has withdrawn the species election requirement for group III (applicable to dependent claim 9). Claims 1-4, 6-11, 13, 15, 17-18, 20-21, and 23-24 are currently under consideration on the merits. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, the examiner acknowledges applicants claim of foreign priority.

Drawings
	The drawings are objected to because several figures that are described in the specification have been omitted. The specification indicates the following figures are present: Figs. 1A-1F, 2A-2F, 3A-3F, 4A-4B, 5A-5L, 6A-6G, 7A-7H, 8A-8D, 9A-9J, 10A-10C, 11A-11D, 12A-12J, 13A-13C, 14A-14C, 15A-15C, and 16A-16C (Specification pages 18-26). However, only the following figures have been provided: Figs. 1F, 2A-B and F, 3A, 6A-6C, 11B-11D, 12A, 12I, 12J, 13A, and 13C.

Applicants may do one of the following to address the omission:
(A) accept the application, as filed, without all of the drawing figure(s) referred to in the specification; 
37 CFR 1.182  with the petition fee set forth in 37 CFR 1.17(f), requesting the date of submission of the omitted drawing figure(s) as the application filing date. For applications filed before September 16, 2012, the omitted drawing(s) must be filed with an oath or declaration in compliance with pre-AIA  37 CFR 1.63  and pre-AIA  37 CFR 1.64  referring to the omitted drawing figure(s); or 
(C) file a petition under 37 CFR 1.53(e)  with the petition fee set forth in 37 CFR 1.17(f)  alleging that the drawing figure(s) indicated as omitted was in fact deposited with the USPTO with the application papers, including any and all evidence supporting the allegation. See MPEP § 503. The petition fee will be refunded if it is determined that the drawing figure(s) was in fact received by the USPTO with the application papers deposited on filing.
	If applicant is willing to accept the application, as filed, without all of the drawing figure(s) referred to in the application (item A above), applicant is required to submit (1) an amendment to the specification canceling all references to the omitted drawing figure(s) including any reference numerals shown only in the omitted drawing figure(s), (2) an amendment with replacement sheets of drawings in compliance with 37 CFR 1.121(d)  renumbering the drawing figure(s) submitted on filing consecutively, and (3) a further amendment to the specification correcting references to drawing figure(s) to correspond with the relabeled drawing figure(s), both in the brief and detailed descriptions of the drawings. The amendment should be submitted in response to the Office action.
	If an application contains a claim under 37 CFR 1.55  for priority of a prior-filed foreign application, or a claim under 37 CFR 1.78  for the benefit of a prior-filed provisional, nonprovisional, international application, or international design application, that was present on the filing date of the application, and the omitted portion of the drawing(s) was inadvertently omitted from the application and is completely contained in the prior-filed application, applicant may submit an amendment to 37 CFR 1.57(b). The amendment should be submitted in response to the Office action and must comply with 37 CFR 1.57(b)  and 37 CFR 1.121. See MPEP § 217.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “YAP” without providing a definition of the acronym. For clarity of the record acronyms should be defined when first introduced.
Appropriate correction is required.

Claim Interpretation
Claim 11 recites wherein the polynucleotide is a synthetic, modified RNA molecule. Neither the specification nor the claims provide a specific, limiting definition for the term modified RNA. As such, the term modified RNA has been interpreted by the examiner as encompassing an RNA comprising ANY modification. Claim 15 recites the term “optionally” in line 4. The use of the term “optionally” indicates that the steps/components which follow are not required limitations for the claimed invention and have been examined as such.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6-10, 17, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1- The term “transiently” in claim 1 is a relative term which renders the claim indefinite. The term “transiently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term transiently is utilized to indicate the period in which the level, expression, or activity of a YAP polypeptide is increased. As such, the metes and bounds for the duration of increased levels, expression, or activity of a YAP polypeptide are unclear. For purposes of examination, the term “transiently” is interpreted by the examiner as not permanent. This interpretation is consistent with the definition of the term transient as provided by dictionary.com (dictionary).
Regarding claim 2- Claim 2 recites the limitation "the cell death".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination “the cell death” has been interpreted by the examiner as “the cardiomyocyte loss”. This interpretation is consistent with the language presented in independent claim 1 from which claim 2 depends. 
Regarding claims 2, 4, 6-10, 17, and 23- Claims 2, 4, 6-10, 17, and 23 are rejected due to their dependency on a rejected base claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6-7, 17, and 23-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. Circ Res. 2014;115(3):354-63 (hereinafter referred to as Lin et al, reference 25 of the IDS filed 05/14/21) as evidenced by Tarnavski et al. Physiol Genomics. 2004;16(3):349-60 (hereinafter referred to as Tarnavski et al).
Regarding claims 1 and 3- Lin et al teaches the administration of a cardiac-specific, inducible expression system to deliver YAP in the adult mouse heart (Abstract). They teach that adeno-associated virus serotype 9 (AAV9) is significantly cardiotropic, and was utilized to deliver human YAP protein in a mouse model of myocardial infarction (Page 5-6, Adenovirus associated virus subtype 9 delivery of hYAP). They teach that AAV9 was known to establish expression of its cargo for more than several months (i.e. not permanent) (Page 6, AAV9:hYAP improved cardiac function and survival after MI). Additionally, Lin et al teaches that myocardial infarction was induced by LAD ligation (Supplementary Material, Animal experiments). The LAD ligation animal model is also used in the art as a model for ischemic reperfusion injury as evidenced by Tarnavski et al (Page 355, Operation III; Myocardial Infarction Model and Ischemia-Reperfusion).Lin et al further teaches that delivery of the AAV9:hYAP vector (i.e. a polynucleotide encoding YAP polypeptide) directly into the myocardium resulted in Page 6-7, AAV9:hYAP improved cardiac function and survival after MI, paragraphs 01-02). Lastly, Lin et al teaches that YAP expression improved cardiac function by enhancing cardiomyocyte proliferation (i.e. regeneration of cardiomyocytes) (Page 7-8, AAV9:hYAP induced CM proliferation without affecting CM apoptosis; Discussion, paragraphs 03 and 06-07). 
Regarding claims 6 and 7- Lin et al teaches the hYAP polynucleotide encoded a S127A mutation that increases YAP activation (Introduction, paragraph 02; Page 3, Inducible CM-specific YAP expression model; Page 5-6, Adenovirus associated virus subtype 9 delivery of hYAP). 
Regarding claim 17- Lin et al teaches that YAP protein expression was confirmed in mouse hearts by Western blot analysis (Page 5-6, Adenovirus associated virus subtype 9 delivery of hYAP).
	Regarding claims 23 and 24- Lin et al teaches that myocardial infarction was induced by LAD ligation (Supplementary Material, Animal hYAP). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 3, 6-7, 11, 13, 15, 17-18, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. Circ Res. 2014;115(3):354-63 (hereinafter referred to as Lin et al, reference 25 of the IDS filed 05/14/21) in view of Chu et al. Regen Ther. 2016 Jun;4:83-91 (hereinafter referred to as Chu et al) and as evidenced Tarnavski et al. Physiol Genomics. 2004;16(3):349-60 (hereinafter referred to as Tarnavski et al).
	Regarding claims 1 and 3- Lin et al teaches that Yes-Associated Protein (YAP) is crucial for regulating embryonic cardiomyocyte proliferation and has received increasing attention as a possible means for enhancing heart regeneration (Abstract; Introduction, paragraph 02). As such, they hypothesized that YAP activation after myocardial infarction could preserve cardiac function and improve survival in adult tissue by driving cardiomyocyte proliferation (Abstract; Introduction, paragraph 03). They teach that delivery of an adeno-associated viral vector encoding the human YAP polypeptide (referred to as AAV9:hYAP) following myocardial infarction improved cardiac function by enhancing the proliferation of cardiomyocytes and improved animal survival (Page 6-7, AAV9:hYAP improved cardiac function and survival after MI; Page 7-8, AAV9:hYAP induced CM proliferation without affecting CM apoptosis; Discussion, paragraphs 03 and 06-07). Lin et al teaches that AAV9 was known to establish expression of its cargo for more than several months (i.e. not permanent or transient) (Page 6, AAV9:hYAP improved cardiac function and survival after MI). Additionally, Lin et al teaches that myocardial infarction was induced by LAD ligation (Supplementary Material, Animal experiments). The LAD ligation animal model is also used in the art as a model for ischemic reperfusion injury as evidenced by Tarnavski et al (Page 355, Operation III; Myocardial Infarction Model and Ischemia-Reperfusion).
Regarding claims 6 and 7- Lin et al teaches the hYAP polynucleotide encoded a S127A mutation that increases YAP activation (Introduction, paragraph 02;Page 3, Inducible CM-specific YAP expression model; Page 5-6, Adenovirus associated virus subtype 9 delivery of hYAP). 
Regarding claim 17- Lin et al teaches that YAP protein expression was confirmed in mouse hearts by Western blot analysis (Page 5-6, Adenovirus associated virus subtype 9 delivery of hYAP).
Regarding claim 18- Lin et al teaches that the AAV9:hYAP vector was delivered to the subject via direct injection into cardiac tissue (AAV9:hYAP improved cardiac function and survival after MI, paragraph 01). 
	Regarding claims 23 and 24- Lin et al teaches that myocardial infarction was induced by LAD ligation (Supplementary Material, Animal hYAP). 

	However, Lin et al fails to teach wherein the polynucleotide encoding a YAP polypeptide is a synthetic modified RNA (claim 11) that comprises at least two modified nucleosides selected from the group presented in claim 13 (claim 13) and a poly(A) tail, a Kozak sequence, a 3’ untranslated region, a 5’ untranslated region, or any combination thereof (claim 15). Additionally, while Lin et al teaches the direct administration of a polynucleotide encoding a YAP polypeptide by direct injection, they fail to teach the direct administration of an RNA polynucleotide (claim 18). 
	Regarding claims 11, 13, 15, and 18- Chu et al teaches that RNA therapeutics hold promise to treat many human diseases including myocardial infarction (MI) (Abstract). They teach that MI is a serious health burden that causes substantial morbidity and mortality (Abstract). Chu et al teaches that regeneration of human tissue after injury relies on the careful control of several key factors, with the foremost being the proliferation and repopulation of viable cells in the damaged area (Introduction, paragraph 01). However, apart from heart transplants, current treatments focus on restoring blood supply but do not improve cardiac function (Introduction, paragraph 01). Alternative treatment options Introduction, paragraph 02). However, each of these have different challenges such as the short half-life of protein therapies, the unregulated overproduction of protein by gene therapies, and the difficulty in acquiring adequate cells for cell therapy (Introduction, paragraph 02). As such, one particular unmet clinical need for treating MI is the recovery of cardiac function, which requires the regeneration of the functional tissues including vasculature, nerves, and myocardium, including cells such as cardiomyocytes (Introduction, paragraph 01; Abstract). 
	To this end, Chu et al teaches that several RNA therapeutics have been investigated in preclinical MI models, and the results have demonstrated their benefits and have encouraged future development (Abstract). RNA-based approaches have the benefit of producing hundreds or thousands of copies of a single protein from each transcript, and may have greater and more widespread effects compared to small molecules and recombinant protein (RNA therapeutics, paragraph 01). However, RNA therapeutics also have challenges such as their intrinsic stability and immunogenicity (RNA therapeutics, paragraph 01). These challenges can be mitigated by the introduction of modified nucleosides such as 5-methylcytosine (i.e. 5-methylcytidine, 5mC) and pseudouridine, which are nuclease resistant and less likely to be detected by Toll-like receptors (TLRs) (RNA therapeutics, paragraph 01). Other challenges include the delivery of RNA therapeutics, which in most cases have been delivered by invasive methods such direct injection in MI models (RNA therapeutics, paragraph 03). Alternative approaches could include catheter-based injections which has been employed in other therapies for the delivery of genes, proteins, and cells, and would be feasible for RNA therapeutics as well (RNA therapeutics, paragraph 03). 
	Chu et al further teaches that one class of therapeutics RNAs includes messenger RNAs (mRNAs) which can encode proteins to promote vascularization of myocardium, reduce inflammation, or stimulate the production of new cells (3.1 messenger RNA (mRNA), paragraph 04). They teach that in vitro transcription (i.e. synthetic), in which an RNA polymerase from a bacteriophage drives transcription from a DNA template (3.1 messenger RNA (mRNA), paragraph 02). Important considerations include the design of the DNA template to control stability of the transcribed mRNA (3.1 messenger RNA (mRNA), paragraph 02). For example, the 3’ untranslated region (UTR) of α-globin is frequently utilized to promote stability (3.1 messenger RNA (mRNA), paragraph 02). Additionally, the length of the poly(A) tail can also be modified to increase stability and translation efficiency (3.1 messenger RNA (mRNA), paragraph 02). Lastly, Chu et al teaches that the immunogenicity of mRNAs can be reduced by introducing modified nucleosides such as m5C, 2-thiouridine, and pseudouridine (3.1 messenger RNA (mRNA), paragraph 02).
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of increasing cardiac function and promoting cardiomyocyte regeneration taught by Lin et al by replacing the DNA polynucleotide encoding YAP protein with a modified RNA polynucleotide encoding YAP protein. Additionally, it would have been prima facie obvious to one of ordinary skill in the art to modify the RNA encoding YAP by introducing modified nucleosides, such as 5mC and pseudouridine, poly(A) tails, and a 3’ untranslated region. Furthermore, it would have been obvious to one of ordinary skill to include administering the modified RNA by direct injection or via a catheter and endoscope. One of ordinary skill in the art would have been motivated to utilize mRNA instead of a DNA viral vector to address issues such as the unregulated overproduction of a therapeutic protein, as taught by Chu et al. Additionally, one of ordinary skill in the art would have been motivated to include RNA modifications such as modified nucleosides, a poly(A) tail, and a 3’ untranslated region to promote RNA stability while limiting immunogenicity of the therapeutic, as taught by Chu et al. Also, one of ordinary skill would be motivated to deliver the modified RNA by direct injection or via a catheter as these methods were taught by Chu et al to be feasible for the delivery of RNA therapeutics for myocardial infarction. One of ordinary skill would have .
	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. Circ Res. 2014;115(3):354-63 (hereinafter referred to as Lin et al, reference 25 of the IDS filed 05/14/21) in view of Shao et al. Nat Communi. 2014;5:3315 (hereinafter referred to as Shao et al) and Del Re et al. J Biol Chem. 2013;288(6):3977-3988 (Reference 8 of the IDS filed 05/14/21, hereinafter referred to as Del Re et al).
	Regarding claim 1- Lin et al teaches that the fundamental barrier to improving outcomes during myocardial infarction is the replacement of lost cardiomyocytes (Introduction, paragraph 01). They teach that Yes-Associated Protein (YAP) is crucial for regulating embryonic cardiomyocyte proliferation and has received increasing attention as a possible means for enhancing heart regeneration (Abstract; Introduction, paragraph 02). As such, they hypothesized that YAP activation after myocardial infarction could preserve cardiac function and improve survival in adult tissue by driving cardiomyocyte proliferation (Abstract; Introduction, paragraph 03). They teach that delivery of an adeno-associated viral vector encoding the human YAP polypeptide (referred to as AAV9:hYAP) following myocardial infarction improved cardiac function by enhancing the proliferation of cardiomyocytes and improved animal survival (Page 6-7, AAV9:hYAP improved cardiac function and survival after MI; Page 7-8, AAV9:hYAP induced CM proliferation without affecting CM apoptosis; Discussion, paragraphs 03 and 06-07). Lin et al teaches that AAV9 was known to establish expression of its cargo for more than several Page 6, AAV9:hYAP improved cardiac function and survival after MI). Additionally, Lin et al teaches that myocardial infarction was induced by LAD ligation (Supplementary Material, Animal experiments). The LAD ligation animal model is also used in the art as a model for ischemic reperfusion injury as evidenced by Tarnavski et al (Page 355, Operation III; Myocardial Infarction Model and Ischemia-Reperfusion).
	While Lin et al teaches a method of increasing YAP expression by the administration of a polynucleotide encoding YAP protein to promote cardiomyocyte regeneration, they fail to teach increasing YAP expression to reduce cardiomyocyte loss by apoptosis or necrosis (claim 2).
	Shao et al teaches that the Hippo pathway is an evolutionarily conserved regulator of organ size and tumorigenesis that negatively regulates cell growth and survival (Abstract). They teach that Yes-associated protein (YAP), the terminal effector of the Hippo pathway, interacts with FoxO1 in the nucleus of cardiomyocytes, thereby promoting survival (Abstract). In the context of ischemia/reperfusion in the heart, activation of Hippo (which negatively regulates YAP) antagonizes YAP-FoxO1, leading to enhanced oxidative stress-induced cell death (Abstract). Conversely, restoration of YAP expression by the introduction of an adenoviral vector encoding YAP protein protected against apoptosis induced by ischemic reperfusion injury (Abstract; Fig. 5d and e; Page 6, Inhibition of the YAP-FoxO1 complex mediates I/R injury). Together this suggests that restoration of YAP-FoxO1 prevents cell death in response to oxidative stress induced by I/R (Abstract; Fig. 5d and e; Page 6, Inhibition of the YAP-FoxO1 complex mediates I/R injury). 
	Del Re et al teaches that maintenance of cardiomyocyte number and increased growth of surviving cardiomyocytes are two important factors that modulate preservation of myocardial function in response to stress (Discussion, paragraph 03). They teach that YAP1 is an important regulator of cardiomyocyte proliferation and embryonic heart development, but the function of YAP1 in the adult heart remains unknown (Abstract). As such, they investigated the function of YAP1 in maintaining basal Abstract). They found that cardiomyocyte-specific inactivation of YAP1 in the postnatal heart elicited increased myocyte apoptosis and fibrosis, dilated cardiomyopathy, and premature death (Abstract; Page 3980, YAP1 deletion promotes myocardial fibrosis, cardiomyocyte apoptosis, and impaired heart function; Page 3980, YAP1 promotes Akt signaling to prevent cardiomyocyte apoptosis). Conversely, inducing YAP1 expression by the introduction of an adenoviral vector encoding YAP protein protected isolated cardiomyocytes against H2O2-induced apoptosis and necrosis (Abstract; Page 3980, YAP1 promotes Akt signaling to prevent cardiomyocyte apoptosis).  Together, this suggests that YAP1 drives a pro-growth, pro-survival phenotype in cardiomyocytes (Discussion, paragraph 01). 
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of promoting cardiac regeneration by administering a polynucleotide encoding YAP protein taught by Lin et al to include administering the same polynucleotide to reduce cardiomyocyte death by apoptosis or necrosis. One of ordinary skill in the art would have been motivated to do so to reduce cardiomyocyte loss and improve cardiac function following injury, as taught by Del Re et al. One of ordinary skill would have a reasonable expectation of success as both Shao et al and Del Re et al demonstrate the introducing a polynucleotide encoding YAP protein was sufficient to reduce cardiomyocyte loss by apoptosis.  
	Claims 3, 11, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. Circ Res. 2014;115(3):354-63 (hereinafter referred to as Lin et al, reference 25 of the IDS filed 05/14/21) in view of Chu et al. Regen Ther. 2016 Jun;4:83-91 (hereinafter referred to as Chu et al) and as evidenced Tarnavski et al. Physiol Genomics. 2004;16(3):349-60 (hereinafter referred to as Tarnavski et al) as applied to claims 3 and 11 above, and further in view of Steinmetz et al. BMC Neurol. 2009;9 Suppl1 (Suppl1):S2 (hereinafter referred to as Steinmetz et al).
The teachings of Lin et al and Chu et al regarding the limitations of claims 3 and 11 have been discussed previously.
	However, they fail to teach wherein the concentration of the modified RNA is greater than 100ng/mL (claim 20) or between 1-25 ug/uL (claim 21).
	Regarding claims 20-21- Steinmetz et al teaches that each preclinical development package can vary, but all have some common features such as using toxicology and safety studies to define the Therapeutic Index and to set the initial starting doses for clinical trials (Abstract; Fig. 2). They teach that before an application can be filed for an investigational new drug (IND) preclinical development must be completed and generally includes toxicology studies to define the dose, route and frequency of administration required for subsequent studies (Pharmacology and experimental toxicology, paragraph 01).  These earliest studies are intended to determine the maximum tolerated dose (MTD), identify observable signs of toxicity, and provides a rationale for setting dose levels in more complex studies (Pharmacology and experimental toxicology, paragraph 02).
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of inducing the regeneration of cardiomyocytes in cardiac tissue made obvious by Lin et al and Chu et al to include optimizing the dose of the modified RNA. One of ordinary skill in the art would have been motivated to do so to establish an effective dose and the maximum tolerated dose, as taught by Steinmetz et al. One of ordinary skill would have a reasonable expectation of success as optimization of drug dosages were routine in the art for drug development prior to the effective filing date of the claimed invention, as taught by Steinmetz et al.
	It is noted by the examiner that, in general, differences in the concentration or temperature will not support the patentability of subject matter encompassed in the prior art unless there is evidence indicating such a concentration or temperature is critical (See MPEP § 2144.05 (II)). The instant .
	Claims 1, 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. Circ Res. 2014;115(3):354-63 (hereinafter referred to as Lin et al, reference 25 of the IDS filed 05/14/21) in view of Wu et al. Am J Physiol Heart Circ Physiol. 2015;308(9):H1143-54 (hereinafter referred to as Wu et al) and as evidenced Tarnavski et al. Physiol Genomics. 2004;16(3):349-60 (hereinafter referred to as Tarnavski et al) and Towatari et al. FEBS Lett. 1991;280(2):311-5 (hereinafter referred to as Towatari et al).
	Regarding claim 1- Lin et al teaches that the fundamental barrier to improving outcomes during myocardial infarction is the replacement of lost cardiomyocytes (Introduction, paragraph 01). They teach that Yes-Associated Protein (YAP) is crucial for regulating embryonic cardiomyocyte proliferation and has received increasing attention as a possible means for enhancing heart regeneration (Abstract; Introduction, paragraph 02). As such, they hypothesized that YAP activation after myocardial infarction could preserve cardiac function and improve survival in adult tissue by driving cardiomyocyte proliferation (Abstract; Introduction, paragraph 03). They teach that delivery of an adeno-associated viral vector encoding the human YAP polypeptide (referred to as AAV9:hYAP) following myocardial infarction improved cardiac function by enhancing the proliferation of cardiomyocytes and improved animal survival (Page 6-7, AAV9:hYAP improved cardiac function and survival after MI; Page 7-8, AAV9:hYAP induced CM proliferation without affecting CM apoptosis; Discussion, paragraphs 03 and 06-07). Lin et al teaches that AAV9 was known to establish expression of its cargo for more than several months (i.e. not permanent or transient) (Page 6, AAV9:hYAP improved cardiac function and survival after MI). Additionally, Lin et al teaches that myocardial infarction was induced by LAD ligation Supplementary Material, Animal experiments). The LAD ligation animal model is also used in the art as a model for ischemic reperfusion injury as evidenced by Tarnavski et al (Page 355, Operation III; Myocardial Infarction Model and Ischemia-Reperfusion).
	However, Lin et al fails to teach wherein the method further comprises administering an agent that inhibits cathepsin B (claim 4), wherein the agent is an epoxysuccinyl agent (claim 8) such as E64d, E64c, JPM-OEt, CA-030, CA-074, NS134, NS-629, LNC-NS-629, PD1, and ASM7 (claim 9). 
	Regarding claims 4 and 8-9- Wu et al teaches that cathepsin B (CTSB) is a member of the lysosomal cathepsin family and has been linked to myocardial infarction (Abstract). They teach that eliminating CTSB reduced cardiac hypertrophy, a pathological form of cardiac remodeling (Introduction, last paragraph; Page H1147, Absence of CTSB attenuates pressure overload-induced cardiac fibrosis). Additionally, Wu et al teaches that cardiomyocyte apoptosis plays a critical role in pathological cardiac remodeling and that loss of CTSB resulted in a reduction cardiomyocyte apoptosis (Page H1147, CTSB regulates apoptosis). Furthermore, Wu et al teaches that knockdown or inhibition of CTSB with CA074 resulted in lower levels of TNF-α, which can stimulate apoptosis, and reduced cell size for cardiomyocytes in vitro when compared to untreated controls (Page H1147-H1148, Effects of CTSB on TNF-a/ASK1/JNK signaling; Page H1148 and H1152, Effect of JNK inhibitor and CTSB inhibitor). Together, this suggests that CTSB contributes to pathological cardiac hypertrophy and remodeling, which can be attenuated by the inhibition or deficiency of CTSB (Discussion, paragraph 01-02; Discussion, last paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of inducing regeneration of cardiomyocytes in cardiac tissue taught by Lin et al to include administering a cathepsin B inhibitor such as CA-074, which is an epoxysuccinyl compound as evidenced by Steinmetz et al (Title; Abstract; Introduction). One of ordinary skill in the art would have been motivated to do so to reduce cardiomyocyte apoptosis and Introduction, paragraph 01). One of ordinary skill would have a reasonable expectation of success as Wu et al teaches that loss or inhibition of cathepsin B resulted in a reduced number of apoptotic cardiomyocytes and a reduction in the degree of pathological cardiac remodeling. Therefore, one of ordinary skill in the art would reasonably expect that utilizing a cathepsin B inhibitor in combination with a polynucleotide encoding YAP would further reduce cardiomyocyte loss while promoting the regeneration of cardiac tissue.
	Claims 1, 4, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. Circ Res. 2014;115(3):354-63 (hereinafter referred to as Lin et al, reference 25 of the IDS filed 05/14/21) in view of Wu et al. Am J Physiol Heart Circ Physiol. 2015;308(9):H1143-54 (hereinafter referred to as Wu et al) and as evidenced Tarnavski et al. Physiol Genomics. 2004;16(3):349-60 (hereinafter referred to as Tarnavski et al) and Towatari et al. FEBS Lett. 1991;280(2):311-5 (hereinafter referred to as Towatari et al) as applied to claims 1, 4, and 8-9 above, and further in view of Hook et al. Front Neurol. 2015;6:178 (hereinafter referred to as Hook et al).
	The teachings of Lin et al and Wu et al regarding the limitations of claims 1, 4, and 8-9 have been discussed previously.
	However, they fail to teach wherein the agent that inhibits cathepsin B is E64d (claim 10).
	Hook et al teaches that chemical inhibitors of cathepsin B were shown to be effective for improving deficits caused by traumatic brain injury (TBI) and related injuries (Abstract). Importantly, Hook et al teaches that the inhibitor E64d is unique among cathepsin B inhibitors as it is the only compound to have demonstrated oral efficacy in a TBI model and prior safe use in man and as such is an excellent tool for preclinical testing and clinical compound development (Abstract). 
prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of inducing regeneration and/or reducing the loss of cardiomyocytes made obvious by Lin et al and Wu et al and replace the cathepsin B inhibitor CA074 with E64d. One of ordinary skill in the art would have been motivated to do so to utilize a cathepsin B inhibitor that was known to be safe for use in human subjects, as taught by Hook et al. One of ordinary skill would have a reasonable expectation of success as the cathepsin B inhibitor E64d was well known in the art prior to the effective filing date of the claimed invention and was taught by Hook et al to be safe in human subjects.

Conclusion
Status of the claims
Claims 1-4, 6-11, 13, 15, 17-18, 20-21, and 23-24 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670. The examiner can normally be reached Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635